Citation Nr: 1731893	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  11-07 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with alcohol dependence, based upon substitution.

2.  Entitlement to service connection for a skin rash, based upon substitution.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from March 1970 to April 1971.  He died in April 2011.  The appellant is his surviving spouse.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appellant presented testimony at a Videoconference Board hearing in June 2012, and a transcript of the hearing is associated with the Veteran's electronic claims folder. 

In January 2015, the Board remanded the matters for further development, to include obtaining an addendum medical opinion.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.





FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether the Veteran's hypertension was aggravated by his service-connected PTSD with alcohol dependence.  

2.  The Veteran had active military service in the Republic of Vietnam from September 1970 to March 1971 and is presumed to have been exposed to Agent Orange and/or other herbicide agents.

3.  A skin rash was not related to service.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the Veteran's hypertension was caused or aggravated by his service-connected PTSD with alcohol dependence.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2.  A skin rash was not incurred in or aggravated by service, may not be presumed to be related to service and is not otherwise related to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the case of claims for substitution in a deceased Veteran's claim on appeal, if an adequate VCAA notice letter was previously sent to the original claimant, a new VCAA letter will not be provided to the individual requesting substitution.  See Revised Substitution Party in Case of Claimant's Death, Fast Letter 10-30 (Dep't of Veterans Affairs April 3, 2013).

Here, a letter was sent to the Veteran in September 2009 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claims.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.  As the Veteran received adequate notice, the VA has fulfilled its duty to notify and is not required to provide further notice to the appellant.

In regard to the duty to assist, in January 2015, the Board remanded the matter of entitlement to service connection for hypertension for an addendum medical opinion.  38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (noting VA's duty to assist by obtaining a medical opinion in Dependency and Indemnity Compensation matters).  The clinician reviewed the evidence and provided an opinion with supporting rationale.  Further, pursuant to the Board's January 2015 remand, the AOJ sent the appellant a letter requesting authorization to obtain the Veteran's records from St. John's Medical Center regarding his skin disability treatment.  To date, the appellant has not returned the authorization letter.  The Board notes that "the duty to assist is not always a one-way street." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Board finds that all necessary development has been accomplished. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran and appellant.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the appellant will not be prejudiced as a result of the Board's adjudication of the claims.

II.  Substitution 

If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title may, not later than one year after the date of death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  38 U.S.C.A. § 5121A(a).  

Here, the Veteran died in April 2011.  At the time of his death, the Veteran had perfected his substantive appeal.  In May 2011, his surviving spouse filed her application for Dependency and Indemnity Compensation (DIC), including for cause of death.  In a December 2011 rating decision, the RO granted the claim for service connection for cause of death.  In March 2012, the appellant was determined to be eligible for substitution.  See 38 U.S.C.A. § 5121A(a)(1).  Therefore, the Board finds that the appellant has been properly substituted as the claimant for purposes of processing the Veteran's claim to completion.  

III.  Service Connection

The appellant contends that service connection is warranted for the conditions of hypertension and a skin rash, which the Veteran suffered from prior to his death.  In that regard, prior to his death, the Veteran contended that his hypertension was secondary to his service-connected post traumatic stress disorder (PTSD) with alcohol dependence and his skin rash first occurred during active duty.  

In order to obtain service connection under 38 U.S.C.A. § 1131 (West 2015) and 38 C.F.R. § 3.303(a) (2016) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

Secondary service connection may be granted for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  The evidence must show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that when aggravation of a non-service-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).

Hypertension

A January 2003 VA treatment note indicates that the Veteran had a history of hypertension and alcohol dependence.  

A medical opinion was obtained in July 2014.  The July 2014 clinician noted that she reviewed the Veteran's claims folder, including service treatment records and opined the following:

The Veteran's hypertension was less likely than not related to service.  The Veteran had normal blood pressure readings at entry and separation.  The onset of the hypertension was between 1998-2000, long after military service ended.  The hypertension was not caused or aggravated by the service-connected PTSD.  The date of the onset of the hypertension was prior to PTSD diagnosis and hypertension is unrelated to PTSD per medical literature and multiple other pathology, such as diet and alcoholism.  The Veteran's hypertension was controlled well with medication and therefore was not aggravated.  Most patients with hypertension have essential hypertension.  The pathogenesis of essential hypertension is poorly understood.  Numerous risk factors for developing hypertension have been identified including black race, high sodium intake, excess alcohol intake, etc.  

Since the examiner did not address the Veteran's whether the Veteran's alcoholism (she noted excess alcohol intake as a risk factor) was related to his service connected PTSD caused or aggravated the Veteran's hypertension, the Board remanded the matter for an addendum medical opinion.  In a January 2016 medical opinion, the clinician opined that the Veteran's hypertension was less likely than not caused by his service-connected PTSD with alocohol dependence.  She reasoned that, 

Hypertension, PTSD and alcohol dependence are all complex conditions that are influenced by genetics, unique physiologic influences and lifestyle.  Although alcohol dependence may be a risk factor that contributes to hypertension, there can be other factors such as obesity, sedentary lifestyle, high cholesterol diet and genetic/familial predisposition.  Additionally there are those who drink to excess who do not develop hypertension and those who never drink alcohol that do develop hypertension.

In contrast, she opined that it was at least as likely as not that the Veteran's hypertension was aggravated beyond its natural progression by the alcohol dependence related to his service-connected PTSD.  She noted that although she could not state a baseline level of severity due to no definite data for duration of alcohol use or hypertension, "[c]hronic alcohol intake is considered as an independent lifestyle factor that may influence the risk of a number of cardiovascular anomalies including hypertension."

The Board finds the opposing medical opinions are of equal probative value.  They were both were offered by VA medical professionals.  They were based on the Veteran's statements, as well as his medical and treatment history.  Both stated that the hypertension was not caused by the service-connected PTSD with alcohol dependence; however, their opinions differed as related to whether the hypertension was aggravated by the PTSD with alcohol dependence.  The July 2014 clinician found that the hypertension was not aggravated and gave a detailed explanation of her findings.  

On the other hand, the January 2016 clinician found that it was at least as likely as not that the Veteran's hypertension was aggravated, although she arguably could not determine a baseline level of severity.  She gave a thorough explanation to support her findings.  When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In considering the evidence of record, the Board finds that the evidence of record for and against the claim are in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for hypertension, based upon substitution, is granted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Skin Rash

At the June 2012 videoconference hearing, the appellant testified that the Veteran suffered from "little red dots all over his body."  She testified that the Veteran believed that the rash was related to his exposure to Agent Orange.  

The law provides that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  A Veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The presumption of service connection requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii). 

Here, although there is evidence that the Veteran had service in Vietnam from September 1970 to March 1971 and the Veteran was treated for skin rashes, the Board notes that it is not a condition listed as presumptively associated with herbicide exposure.  38 C.F.R. § 3.309(e).  

Accordingly, entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.309(e) is not warranted.  Notwithstanding the foregoing, the appellant may still establish service connection on a different basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

On the Veteran's April 1971 Report of Medical History, he indicated that he had skin diseases - a rash in particular.  The physical examination was normal.

August 2002 VA treatment records show a history of a skin rash.  June and July 2003 VA treatment notes indicate that the Veteran complained of a rash on his face and penis.  He reported he was given Elocon by a dermatologist in 1996 to treatment the rash.  The Board requested that the AOJ obtain any private treatment records from 1996 which related to any treatment of the skin rash.  However, as noted above, the AOJ attempted to obtain proper authorizations from the appellant to obtain records from St. John's but did not receive the signed authorization form.  Therefore, the Board is not able to consider any potentially positive information that would have been received from St. John's.  

A medical opinion was obtained in July 2014.  The July 2014 clinician opined that the Veteran's skin disorders were less likely than not caused by service.  The clinician noted that the Veteran marked "yes" on report of medical history and the examiner noted a rash.  However, she noted that,

The mere checked box for skin diseases on a separation examination with a normal physical exam and no documentation to account for a skin condition during service does not support reasoning other than speculation of a more recent rash on the penis and chest being related to a skin disease in service.  With documentation in the electronic treatment records and the multiple medical conditions that could have been an etiology of a rash on the penis or chest during the Veteran's lifetime it is simply too variable and speculative to relate a nonspecific history of skin disease during service to any post service skin rash on the chest and/or penis.

The Board finds the July 2014 opinion to be probative in value.  The clinician considered the Veteran's full medical record and provided an opinion with supporting rationale.  She addressed evidence seemingly favorable evidence to the claim (the in-service report of skin rash) and explained why she opined against a connection between the Veteran's post-service reports of a skin rash and service.  

Before his death, the Veteran stated that his skin rash was related to service.  He is competent to report symptoms of a skin rash.  However, there is no evidence to support that he had the requisite medical knowledge to relate his skin rash to service.  The Board finds the July 2014 clinician's findings more probative than the Veteran's statements.  The clinician is qualified to provide an opinion on the Veteran's skin rash.  She noted the Veteran's multiple medical conditions and stated that it would be speculative to relate the skin rash to any of those conditions or service.  

Given that the Board has found the unfavorable July 2014 VA opinion to be the most probative evidence of record, the preponderance of the evidence is against the Veteran's claim for service connection for a skin rash must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A §5107 (West 2015).





ORDER

Entitlement to service connection for hypertension, as secondary to the service-connected PTSD with alcohol dependence based upon aggravation, and based upon substitution, is granted.

Entitlement to service connection for a skin rash, based upon substitution, is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


